As filed with the Securities and Exchange Commission on September 13, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM F-10 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 MAGNA INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Ontario, Canada (Province or other jurisdiction of incorporation or organization) 3714 (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification Number) 337 Magna Drive, Aurora, Ontario L4G 7K1, Canada (905) 726-2462 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue, New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Scott M. Freeman Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 (212) 839-7358 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. Province ofOntario, Canada (Principal jurisdiction regulating this offering (if applicable)) It is proposed that this filing shall become effective (check appropriate box) A.upon filing with the Commission, pursuant to Rule 467(a) (if in connection with an offering being made contemporaneously inthe United States and Canada). B.xat some future date (check the appropriate box below) 1.opursuant to Rule 467(b) on (date) at (time) (designate a time not sooner than 7 calendar days after filing). 2. o pursuant to Rule 467(b) on (date) at (time) (designate a time 7 calendar days or sooner after filing) because the securities regulatory authority in the review jurisdiction has issued a receipt or notification of clearance on (date). 3. o pursuant to Rule 467(b) as soon as practicable after notification of the Commission by the Registrant or the Canadian securities regulatory authority of the review jurisdiction that a receipt or notification of clearance has been issued with respect hereto. 4. x after the filing of the next amendment to this Form (if preliminary material is being filed). If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to the home jurisdiction’s shelf prospectus offering procedures, check the following box. x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee Class A Subordinate Voting Shares 20,000,000 Shares US$86.51 US$1,730,100,000 US$53,117.15 (1) Estimated in accordance with Rule 457 of the Securities Act of 1933 solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, based on the average of the high and low prices of the Registrant’s Class A Subordinate Voting Shares on the New YorkStock Exchange on September 10, 2007. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registration statement shall become effective as provided in Rule 467 under the Securities Act of 1933 or on such date as the Commission, acting pursuant to Section 8(a) of the Act, may determine. 2 PART I INFORMATION REQUIRED TO BE DELIVERED TO OFFEREES OR PURCHASERS 3 A copy of this preliminary short form prospectus has been filed with the Ontario Securities Commission, but has not yet become final for the purposes of the sale of securities. Information contained in this preliminary short form prospectus may not be complete and may have to be amended. The securities may not be sold until a receipt for the short form prospectus is obtained from the Ontario Securities Commission. Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. This short form prospectus has been filed under legislation in the Province of Ontario that permits certain information about these securities to be determined after this prospectus has become final and that permits the omission from this prospectus of that information. The legislation requires the delivery to purchasers of a prospectus supplement containing the omitted information within a specified period of time after agreeing to purchase any of these securities. No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. Information has been incorporated by reference in this short form prospectus from documents filed with securities commissions or similar authorities in Canada. Copies of the documents incorporated herein by reference may be obtained on request without charge from the Corporate Secretary of Magna International Inc. at 337 Magna Drive, Aurora, Ontario, Canada L4G 7K1, telephone: (905) 726-7022, and are also available electronically at www.sedar.com. PRELIMINARY SHORT FORM BASE SHELF PROSPECTUS Secondary Offering September 12, 2007 MAGNA INTERNATIONAL INC. 20,000,000 Class A Subordinate Voting Shares This prospectus may be used by any of BNP Paribas S.A. (“BNPP”), Veleron Holding B.V. (“RM Sub”), 2143453 Ontario Limited (“Newco I.5”), 2143455 Ontario Limited (“Newco II”) or any of their permitted assignees (collectively, the “Selling Shareholders”) in connection with resales (if any) from time to time during the 25 month period that this prospectus, including any amendments, remains valid, of up to 20,000,000 of our Class A Subordinate Voting Shares issued by us to Newco II pursuant to a plan of arrangement under the Business Corporations Act (Ontario) (the “OBCA”) on l, 2007 or up to 20,000,000 of our Class A Subordinate Voting Shares that may be issued by us to RM Sub or Newco I.5 in indirect exchange for such shares (collectively, the “Registrable Securities”), as adjusted for any splits, combinations, mergers, reorganizations and similar events.For more information about the Selling Shareholders see “Selling Shareholders”.This prospectus is being filed pursuant to a registration rights agreement dated September [ ], 2007 between us, RM Sub, Newco I.5, Newco II and BNPP (the “Registration Rights Agreement”).See “Plan of Distribution”. The Selling Shareholders may sell Registrable Securities to or through underwriters or dealers or directly to investors or through agents.The prospectus supplement relating to a particular offering of Registrable Securities will identify each person who may be deemed to be an underwriter with respect to such offering and will set forth the terms of the offering of such securities, including, to the extent applicable, the offering price, the proceeds that the Selling Shareholders will receive, the underwriting discounts or commissions and any other discounts or concessions to be allowed or paid to dealers.The managing underwriter or underwriters with respect to any Registrable Securities sold to or through underwriters will be named in the related prospectus supplement.See “Plan of Distribution”. We will provide specific terms of any offering of Registrable Securities by the Selling Shareholders in one or more prospectus supplements. All information omitted from this prospectus will be contained in one or more prospectus supplements that will be delivered to purchasers together with this prospectus. You should read this prospectus, any applicable prospectus supplement and any document incorporated by reference carefully before you invest in Class A Subordinate Voting Shares. Each prospectus supplement will be incorporated by reference into this prospectus as of the date of the prospectus supplement and only for the purpose of the distribution of those Registrable Securities to which the prospectus supplement pertains. We will not receive any of the proceeds from the resale of the Registrable Securities by any of the Selling Shareholders. We will be responsible for registration expenses relating to this prospectus, the shelf registration statement filed with the United States Securities and Exchange Commission (the “SEC”) and the first two prospectus supplements (if any) filed in connection with this prospectus.All other expenses will be borne by the Selling Shareholders and will be set out in a prospectus supplement.See “Plan of Distribution”. Our head and registered office is located at 337 Magna Drive, Aurora, Ontario, Canada L4G 7K1.Our Class A Subordinate Voting Shares are listed and traded on the Toronto Stock Exchange (the “TSX”) under the symbol “MG.A.” and on the New York Stock Exchange (the “NYSE”) under the symbol MGA.On September 11, 2007, the closing price per share of our Class A Subordinate Voting Shares was Cdn.$ 91.53 on the TSX, and on September 11, 2007 the closing price per share was U.S.$ 88.01 on the NYSE. Under present law, any offer to purchase Class B Shares, whether by way of a public offer or private transaction and regardless of the offered price, would not necessarily result in an offer to purchase Class A Subordinate Voting Shares.Accordingly, holders of Class A Subordinate Voting Shares do not have a right to participate if a take-over bid is made for Class B Shares. See “Description of Share Capital”. Prospective investors resident in the United States should be aware that this offering is made by a foreign issuer that is permitted, under a multijurisdictional disclosure system adopted by the United States, to prepare this prospectus in accordance with Canadian disclosure requirements. Prospective investors should be aware that such requirements are different from those of the United States. Financial statements included or incorporated herein have been prepared in accordance with Canadian generally accepted accounting principles, and may be subject to Canadian auditing and auditor independence standards, and thus may not be comparable to financial statements of United States companies. Prospective investors should be aware that the acquisition of the Registrable Securities described herein may have tax consequences both in Canada and the United States. This prospectus or any applicable prospectus supplement may not describe these tax consequences fully. The enforcement by investors of civil liabilities under United States federal securities laws may be affected adversely by the fact that we are incorporated under the laws of the Province of Ontario, that many of our officers and directors are residents of a foreign country, that some or all of the underwriters or experts named in the registration statement may be residents of a foreign country, and that a substantial portion of our assets and the assets of such persons may be located outside the United States. Investing in Class A Subordinate Voting Shares involves risks that are referenced in the “Risk Factors” section beginning on page9 of this prospectus. No underwriter has been involved in the preparation of this prospectus or performed any review of the contents of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE OR PROVINCIAL SECURITIES REGULATOR HAS BEEN APPROVED OR DISAPPROVED THE REGISTRABLE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF 2 THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. 3 TABLE OF CONTENTS INFORMATION CONTAINED IN THIS PROSPECTUS 4 NOTICE TO U.S. INVESTORS 5 DOCUMENTS INCORPORATED BY REFERENCE 5 FORWARD LOOKING STATEMENTS 7 ABOUT MAGNA INTERNATIONAL INC. 8 SELLING SHAREHOLDERS 8 RISK FACTORS 9 USE OF PROCEEDS 9 DESCRIPTION OF SHARE CAPITAL 9 PLAN OF DISTRIBUTION 11 AUDITORS, TRANSFER AGENT AND REGISTRAR 13 LEGAL MATTERS 13 INTERESTS OF EXPERTS 13 DOCUMENTS FILED AS PART OF THE REGISTRATION STATEMENT 13 PURCHASERS’ STATUTORY RIGHTS 14 INFORMATION CONTAINED IN THIS PROSPECTUS In this prospectus and in any prospectus supplement, unless otherwise indicated, references to “we”, “us”, “our”, “Magna” or the “Corporation” are to Magna International Inc. and its consolidated subsidiaries and jointly controlled entities.All references to “U.S.$” or “$” are to U.S. dollars and all references to “Cdn. $” are to Canadian dollars. This prospectus is part of a registration statement on Form F-10 relating to the Registrable Securities that we have filed with the SEC.Under the registration statement, the Selling Shareholdersmay, from time to time, sell any of the Registrable Securities described in this prospectus in one or more offerings.This prospectus provides you with a general description of the Registrable Securities that the Selling Shareholders may offer.Each time the Selling Shareholders sell Registrable Securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering of Registrable Securities.The prospectus supplement may also add to, update or change information contained in this prospectus.Before you invest, you should carefully read this prospectus, any applicable prospectus supplement and any documents incorporated by reference.This prospectus does not contain all of the information contained in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC.You should refer to the registration statement and the exhibits to the registration statement for further information with respect to us, the Selling Shareholders and the Registrable Securities. No dealer, salesperson or other person has been authorized to give any information or to make any representations other than those contained or incorporated by reference in this prospectus or any accompanying prospectus supplement in connection with the offer made by this prospectus or any accompanying prospectus supplement and, if given or made, such information or representations must not be relied upon as having been authorized by us or any such person. Neither the delivery of this prospectus or any accompanying prospectus supplement nor any sale made hereunder and thereunder shall under any circumstances create an implication that there has been no change in our affairs since the date hereof. This prospectus or any accompanying prospectus supplement does not constitute an offer or solicitation by anyone in any state or province in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make such offer or solicitation. 4 NOTICE TO U.S. INVESTORS We are incorporated under the OBCA.Many of our officers and directors, and some of the experts named in this prospectus, are Canadian residents, and a substantial portion of our assets and the assets of such persons are located outside the United States.As a result, it may be difficult for investors in the United States to effect service of process within the United States upon such directors, officers and representatives of experts who are not residents of the United States or to enforce against them judgments of United States courts based upon civil liability under the United States federal securities laws or the securities laws of any state within the United States.We have been advised by our Canadian counsel, Osler, Hoskin & Harcourt LLP, that a judgment of a United States court predicated solely upon civil liability under United States federal securities laws would probably be enforceable in Canada if the United States court in which the judgment was obtained has a basis for jurisdiction in the matter that would be recognized by a Canadian court for the same purposes.We have also been advised by Osler, Hoskin & Harcourt LLP, however, that there is substantial doubt whether an action could be brought in Canada in the first instance on the basis of liability predicated solely upon United States federal securities laws. We filed with the SEC, concurrently with our registration statement on Form F-10, an appointment of agent for service of process on Form F-X.We have appointed CT Corporation Systems, 111 Eighth Avenue, New York, NY 10011as our agent for service of process in the United States in connection with any investigation or administrative proceeding conducted by the SEC, and any civil suit or action brought against or involving us in a United States court arising out of or related to or concerning the offering of Registrable Securities under this prospectus. We prepare our consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), which differ from the United States generally accepted accounting principles (“U.S. GAAP”).Therefore, our consolidated financial statements incorporated by reference in this prospectus, in any applicable prospectus supplement and in the documents incorporated by reference in this prospectus and in any applicable prospectus supplement may not be comparable to financial statements prepared in accordance with U.S. GAAP.You should refer to the applicable note to our audited comparative consolidated financial statements as at and for the year ended December 31, 2006 for a discussion of the principal differences between our financial results determined under Canadian GAAP and under U.S. GAAP. DOCUMENTS INCORPORATED BY REFERENCE The following documents filed with the securities commissions or similar regulatory authorities in each of the provinces of Canada and with the SEC under the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), are specifically incorporated by reference in, and form an integral part of, this prospectus: (a) our annual information form for the year ended December 31, 2006, dated March 29, 2007; (b) our audited comparative consolidated financial statements as at and for the year ended December 31, 2006, together with the notes thereto and the auditors’ report thereon; (c) management’s discussion and analysis of our results of operations and financial condition for the year ended December 31, 2006; (d) our unaudited comparative consolidated financial statements for the three month and six month periods ended June 30, 2007, together with the notes thereto; 5 (e) management’s discussion and analysis of our results of operations and financial condition for the three and six month periods ended June 30, 2007; (f) our management information circular/proxy statement in connection with the annual and special meeting of our shareholders held on May 10, 2007; (g) our material change report dated May 17, 2007 relating tothe proposed strategic investment in Magna by Russian Machines; (h) our management information circular/proxy statement dated July 25, 2007 in connection with the special meeting of our shareholders held on August 28, 2007 to consider the plan of arrangement with respect to the strategic investment in Magna by open joint stock company Russian Machines ("Russian Machines");and (i) our material change report dated May 18, 2007 relating to BMW’s intention to commence in-house assembly of the next generation BMW X3 following end of production of the current generation X3 at our Graz, Austria facility: and. (j) our material change report dated August 14, 2007 relating to our financial results for the three and six months ended June 30, 2007 and the dividend payable on September 14, 2007 to shareholders of record on August 31, 2007. Any documents of the type referred to above (except confidential material change reports) together with any business acquisition report and other disclosure document required to be filed pursuant to an undertaking to a provincial securities regulatory authority filed by us with the various provincial securities commissions or similar regulatory authorities in Canada or filed with or furnished to the SEC after the date of this prospectus and prior to the termination of any offering of securities hereunder shall be deemed to be incorporated by reference into this prospectus.To the extent that any document or information incorporated by reference in this prospectus is included in a report that is filed with or furnished to the SEC on Form 40-F or 6-K (or any respective successor form), such document or information shall also be deemed to be incorporated by reference as an exhibit to the registration statement on Form F-10 of which this prospectus forms a part.In addition, we may incorporate by reference into this prospectus from documents that we file with or furnish to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act. Any statement contained in this prospectus or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded, for purposes of this prospectus, to the extent that a statement contained herein or in any other subsequently filed document which also is, or is deemed to be, incorporated by reference herein modifies or supersedes such statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any other information set forth in the document that it modifies or supersedes. Any statement so modified or superseded shall not constitute a part of this prospectus, except as so modified or superseded.The making of such a modifying or superseding statement will not be deemed an admission for any purpose that the modified or superseded statement, when made, constituted a misrepresentation, an untrue statement of a material fact or an omission to state a material fact that was required to be stated or that was necessary to make a statement not misleading in light of the circumstances in which it was made. Upon a new annual information form and new annual financial statements and related management’s discussion and analysis being filed with the applicable securities regulatory authorities during the currency of this prospectus, the previous annual information form, the previous annual financial statements and related management’s discussion and analysis, all interim financial statements and related management’s discussion and analysis, material change reports and information circulars filed prior to the commencement of the then current fiscal year will be deemed no longer to be incorporated by reference into this prospectus for purposes of future offers and sales of Registrable Securities under this prospectus. A prospectus supplement containing the specific terms of an offering of any Registrable Securities will be delivered to purchasers of such securities together with this prospectus and will be 6 deemed to be incorporated into this prospectus as of the date of such prospectus supplement but only for purposes of the offering of the Registrable Securities covered by that prospectus supplement. Information has been incorporated by reference in this prospectus from documents filed with securities commissions or similar regulatory authorities in Canada. Copies of the documents incorporated by reference herein may be obtained on request without charge from our Corporate Secretary at 337 Magna Drive, Aurora, Ontario, Canada L4G 7K1, telephone: (905) 726-7022.These documents are also available electronically at www.sedar.com under our name. We are subject to the informational requirements of the Exchange Act, and in accordance therewith file reports and other information with the SEC.Our recent SEC filings may be obtained over the Internet at the SEC’s website at www.sec.gov.You may also read and copy any document we file with the SEC at the public reference facilities maintained by the SEC at Judiciary Plaza, 450 Fifth Street, N.W., Room 1024, Washington, D.C. 20459.Please call 1-800-SEC-0330 for further information on the operations of the public reference facilities and copying charges.Copies of reports and other information concerning us may be inspected at the offices of the New York Stock Exchange, 20 Broad Street, New York, New York 10005. FORWARD LOOKING STATEMENTS This prospectus, including documents incorporated by reference, may contain statements that, to the extent that they are not recitations of historical fact, constitute “forward-looking statements” within the meaning of applicable securities legislation. Forward-looking statements may include financial and other projections, as well as statements regarding our future plans, objectives or economic performance, or the assumptions underlying any of the foregoing. We use words such as “may”, “would”, “could”, “will”, “likely”, “expect”, “anticipate”, “believe”, “intend”, “plan”, “forecast”, “project”, “estimate” and similar expressions to identify forward-looking statements. Any such forward-looking statements are based on assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in the circumstances. However, whether actual results and developments will conform with our expectations and predictions is subject to several risks, assumptions and uncertainties.These risks and uncertainties include the impact of: declining production volumes and changes in consumer demand for vehicles; a reduction in the production volumes of certain vehicles, such as certain light trucks; the termination or non-renewal by our customers of any material contracts; our ability to offset increases in the cost of commodities, such as steel and resins, as well as energy prices; fluctuations in relative currency values; our ability to offset price concessions demanded by our customers; our dependence on outsourcing by our customers; our ability to compete with suppliers with operations in low cost countries; changes in our mix of earnings between jurisdictions with lower tax rates and those with higher tax rates, as well as our ability to fully benefit from tax losses; other potential tax exposures; the financial distress of some of our suppliers and customers; the inability of our customers to meet their financial obligations to us; our ability to fully recover pre-production expenses; warranty and recall costs; product liability claims in excess of our insurance coverage; expenses related to the restructuring and rationalization of some of our operations; impairment charges; our ability to successfully identify, complete and integrate acquisitions; risks associated with new program launches; legal claims against us; risks of conducting business in foreign countries; labour union activities at our facilities; work stoppages and labour relations disputes; changes in laws and governmental regulations; costs associated with compliance with environmental laws and regulations; potential conflicts of interest involving our controlling shareholder; and other factors set out in our annual information form filed with securities regulatory authorities in the provinces and territories of Canada and our annual report on Form 40-F filed with the SEC, and subsequent filings. In evaluating forward-looking statements, readers should specifically consider the various factors,including those contained under"Risk Factors" below, which could cause actual events or results to differ materially from those indicated by such forward-looking statements. Unless otherwise required by applicable securities laws, we do not intend, 7 nor do we undertake, to update or revise any forward-looking statements to reflect subsequent information, events, results or circumstances or otherwise. ABOUT MAGNA INTERNATIONAL INC. We are a corporation existing under the laws of the Province of Ontario. We are the most diversified automotive supplier in the world. We design, develop and manufacture automotive systems, assemblies, modules and components, and engineer and assemble complete vehicles primarily for sale to original equipment manufacturers (OEMs) of cars and light trucks in North America, Europe, Asia, South America and Africa. Our capabilities include: the design, engineering, testing and manufacture of: automotive interior systems; seating systems; closure systems; metal body andstructural systems;vision systems; exteriorsystems; roof systems; electronic systems; powertrain systems; as well as complete vehicle engineering and assembly. SELLING SHAREHOLDERS Set out below is a description of the Selling Shareholders who may choose to sell Registrable Securities pursuant to this prospectus and applicable prospectus supplement.All information relating to the Selling Shareholders contained in this prospectus has been provided to us by the applicable Selling Shareholder. We have relied upon this information without having made independent inquiries as to the accuracy or completeness thereof; however, we have no reason to believe that any such information is misleading or inaccurate. BNPP BNPP is a French incorporated company (société anonyme) with limited liability. BNPP is one of the largest international banking networks with strong positions in Asia and a significant presence in the European Union, the United States and Asia. BNPP operates in over 85 countries and has 150,500 employees, including 118,700 in Europe, 14,800 in North America and 5,700 in Asia.BNPP enjoys key positions in its three core businesses: Retail Banking, Asset Management
